PER CURIAM.
Bobby Lee Williams appeals the trial court’s order denying his motion to correct illegal sentence. We affirm without prejudice to Williams to file a facially sufficient motion.
Williams’ motion claims that he is entitled to be resentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). However, his motion contains no facts or attachments to support that he is entitled to such relief. Such a motion is facially insufficient. See Fla. R.Crim. P. 3.800(b). In addition, the trial court’s order denying Williams’ motion has no attachments to support its conclusion that Williams is not entitled to relief under Heggs.
We affirm the trial court’s order without prejudice to Williams to file a facially sufficient motion alleging entitlement to relief under Heggs. Should he do so and should the trial court again deny relief, the trial court must attach all documents necessary to support its conclusion. See Smith v. State, 761 So.2d 419, 422 (Fla. 2d DCA 2000).
PARKER, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.